Name: Council Directive 83/90/EEC of 7 February 1983 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat
 Type: Directive
 Subject Matter: trade policy;  animal product;  agri-foodstuffs;  tariff policy;  agricultural policy;  health
 Date Published: 1983-03-05

 Important legal notice|31983L0090Council Directive 83/90/EEC of 7 February 1983 amending Directive 64/433/EEC on health problems affecting intra- Community trade in fresh meat Official Journal L 059 , 05/03/1983 P. 0010 - 0033 Finnish special edition: Chapter 3 Volume 16 P. 0007 Spanish special edition: Chapter 03 Volume 27 P. 0054 Swedish special edition: Chapter 3 Volume 16 P. 0007 Portuguese special edition Chapter 03 Volume 27 P. 0054 Special edition in Czech Chapter 03 Volume 05 P. 208 - 231 Special edition in Estonian Chapter 03 Volume 05 P. 208 - 231 Special edition in Hungarian Chapter 03 Volume 05 P. 208 - 231 Special edition in Lithuanian Chapter 03 Volume 05 P. 208 - 231 Special edition in Latvian Chapter 03 Volume 05 P. 208 - 231 Special edition in Maltese Chapter 03 Volume 05 P. 208 - 231 Special edition in Polish Chapter 03 Volume 05 P. 208 - 231 Special edition in Slovakian Chapter 03 Volume 05 P. 208 - 231 Special edition in Slovenian Chapter 03 Volume 05 P. 208 - 231Council Directiveof 7 February 1983amending Directive 64/433/EEC on health problems affecting intra-Community trade in fresh meat(83/90/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof,Having regard to the proposal from the Commission [1],Having regard to the opinion of the European Parliament [2],Having regard to the opinion of the Economic and Social Committee [3],Whereas, so long as intra-Community trade is hindered by differences between the health requirements of Member States concerning meat, the harmonious functioning of the common market and in particular of the relevant common organization of markets will not have the desired effect;Whereas, to eliminate such differences, the health provisions of the Member States must be approximated;Whereas Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat [4], as last amended by Directive 81/476/EEC [5], established the basis for this approximation; whereas in the meantime it has been subject to numerous modifications and further adaptations are necessary to take account of new developments; whereas it should therefore be amended accordingly;Whereas the object of this approximation must be in particular to standardize health requirements for meat in slaughterhouses and cutting plants and during storage and transportation; whereas the competent authorities of the Member States should be responsible for approving for intra-Community trade slaughterhouses, cutting plants and cold stores which meet the health requirements laid down by this Directive and for ensuring that the conditions for such approval are observed;Whereas Community control measures should also be introduced to ensure that the standards laid down in this Directive are uniformly applied in all the Member States; whereas the procedure for carrying out such controls should be determined in accordance with a Community procedure within the framework of the Standing Veterinary Committee set up by Decision 68/361/EEC [6];Whereas provision should be made for using mechanically recovered meat for preparing meat products intended for intra-Community trade;Whereas the principle should be adopted under which sampling inspections for the presence of residues of substances likely to affect adversely the wholesomeness of fresh meat;Whereas countries of destination should be enabled to carry out non-discriminatory checks and inspections, subject to compliance with the general provisions of the Treaty, as to whether consignments are complying with the requirements of this Directive;Whereas at the same time certain terminological shortcomings in the text, in particular as regards the correspondence between the various language versions, should be corrected, since they might create difficulties in the application of the provisions concerned,HAS ADOPTED THIS DIRECTIVE:Article 1Directive 64/433/EEC is hereby amended as follows:1. Articles 1 to 9a shall be replaced by the following:"Article 11. This Directive shall apply to intra-Community trade in fresh meat from domestic animals of the following species: bovine animals (including buffalo), swine, sheep and goats, and from domestic solipeds.2. National regulations governing meat forming part of travellers' personal luggage and intended for their personal consumption, meat sent as small packages to private persons or meat for consumption by the crew and passengers on board means of transport operating commercially between Member States, shall not be affected by this Directive.Article 2For the purposes of this Directive:(a) "meat", means all parts of domestic bovine animals (including buffalo), swine, sheep, goats and solipeds which are suitable for human consumption;(b) "fresh meat" means meat, including meat vacuum-wrapped or wrapped in a controlled atmosphere, which has not undergone any treatment other than cold treatment to ensure preservation;(c) "mechanically recovered meat" means meat obtained by mechanical means from flesh- bearing bones apart from the bones of the head, the extremities of the limbs below the carpal and tarsal joints and, in the case of swine, the coccydeal vertebrae, and intended for establishments approved in accordance with Article 6 of Directive 77/99/EEC;(d) "carcase" means the whole body of a slaughtered animal after bleeding, evisceration and removal of the limbs at the carpus and tarsus, removal of the head, tail and the udder, and in addition, in the case of bovine animals, sheep, goats and solipeds, after flaying;(e) "offal" means fresh meat other than that of the carcase as defined in (d), even if it remains naturally connected to the carcase;(f) "viscera" means offal from the thoracic, abdominal and pelvic cavities, including the trachea and oesophagus;(g) "official veterinarian" means the veterinarian designated by the competent central authority of the Member State;(h) "exporting country" means the Member State from which fresh meat is sent to another Member State;(i) "country of destination" means the Member State to which fresh meat is sent from another Member State;(j) "means of transport" means the freight-carrying parts of motor vehicles, rail vehicles and aircraft and the holds of ships or containers for transport by land, sea or air;(k) "establishment" means an approved slaughterhouse, an approved cutting plant or an approved store;(l) "wrapping" means the protection of fresh meat by the use of an initial wrapping or initial container in direct contact with the fresh meat concerned as well as the initial wrapper or initial container itself;(m) "packaging" means the placing of wrapped fresh meat in a second container as well as the latter container itself.Article 31. Each Member State shall ensure that only fresh meat which meets the following requirements is sent from its territory to that of another Member State:A. Carcases, half carcases or half carcases cut into no more than three wholesale cuts, and quarters must:(a) have been obtained in a slaughterhouse approved and supervised in accordance with Article 8;(b) come from a slaughter animal inspected ante mortem by an official veterinarian in accordance with Annex I, Chapter V and passed fit, as a result of such inspection, for slaughter for the purposes of intra-Community trade in fresh meat;(c) have been treated under satisfactory hygiene conditions in accordance with Chapter VI of Annex I;(d) have been inspected post mortem by an official veterinarian in accordance with Chapter VII of Annex I and not have shown any change except for traumatic lesions which occurred shortly before slaughter or localized malformations or changes, provided that it is established, if necessary by appropriate laboratory tests, that these do not render the carcase and offal unfit for human consumption or dangerous to human health;(e) bear a health mark in accordance with Chapter X of Annex I;(f) be accompanied by a health certificate during transportation to the country of destination, in accordance with Chapter XII of Annex I;(g) be stored in accordance with Chapter XIII of Annex I after post mortem inspection under satisfactory hygiene conditions in establishments approved in accordance with Article 8 and supervised in accordance with Chapter IX of Annex I;(h) be transported to the country of destination under satisfactory hygiene conditions in accordance with Chapter XIV of Annex I;B. Cuts or pieces smaller than those referred to in Section A, or boned meat, must:(a) have been boned or cut in a cutting plant approved and supervised in accordance with Article 8;(b) have been boned or cut and obtained in accordance with Chapter VIII of Annex I and come from:- fresh meat which comes from animals slaughtered in the territory of the Member State and complies with the requirements set out in Section A, except for fresh meat referred to in subparagraphs (f) and (h), and which is transported in accordance with Chapter XIV of Annex I, or- fresh meat brought in from another Member State and meeting the requirements set out in Section A, or- fresh meat imported from third countries in accordance with Community provisions in respect of imports of fresh meat from third countries;(c) have been stored under conditions which comply with Chapter XIII of Annex I in establishments approved in accordance with Article 8 and supervised in accordance with Chapter IX of Annex I;(d) have been supervised by an official veterinarian in accordance with Chapter IX of Annex I;(e) meet the packaging requirements laid down in Chapter XI of Annex I;(f) meet the requirements of Section A (c), (e), (f) and (h).C. Offal must have come from an approved slaughterhouse or cutting plant in the exporting country and must comply with the requirements of Section A or B.D. Fresh meat which has been stored in an approved cold store of a Member State in accordance with this Directive or with Directive 72/462/EEC and has not thereafter undergone any handling except in connection with storage, must:(a) meet the requirements of Section A (c), (e), (g) and (h);(b) be accompanied by a certificate which corresponds to the model in Annex II during transportation to the country of destination.This certificate shall be drawn up by the official veterinarian on the basis of the health certificates attached to the consignments of fresh meat when they were put into storage and must, in the case of importation, state the origin of the fresh meat.2. However, without prejudice to Community animal health requirements, paragraph 1 shall not apply to:(a) fresh meat brought in with the authorization of the country of destination for uses other than human consumption;(b) fresh meat intended for exhibition, special studies or analysis, provided that official control makes it possible to ensure that the meat is not used for human consumption and that, when the exhibition is over or when the special studies or the analysis have been carried out, the meat, with the exception of that used for the purposes of analysis, is destroyed;(c) fresh meat brought in with the authorization of the country of destination and intended exclusively as supplies for international organizations and military forces stationed in its territory but serving under another flag; in cases referred to in the first subparagraph, the country of destination shall ensure that the meat in question cannot be put to any use other than that for which it was brought into its territory.3. The official veterinarian may, when carrying out the post mortem inspections referred to in paragraph 1 (A) (d), the supervision referred to in paragraph 1 (B) (d) and supervision of compliance with the requirements of Chapter XIV of Annex I, be helped by assistants placed under his authority and responsibility.Detailed rules governing this assistance shall, in so far as necessary, be determined in accordance with the procedure laid down in Article 16.The details of the professional qualifications of the assistants referred to in this paragraph and of the duties they are to perform shall be determined by the Council acting on a proposal from the Commission.Article 41. In addition to the requirements laid down in Article 3, each Member State shall ensure that only fresh meat which meets the following requirements is sent from its territory to that of another Member State:(a) fresh pigmeat  other than fresh meat which has undergone cold treatment, in accordance with Annex I to Directive 77/96/EEC  must have undergone an examination for trichinosis in accordance with paragraph 41 (D) of Chapter VII of Annex I to this Directive.Acting unanimously on a Commission proposal accompanied by a report drawn up after consultation with medical and veterinary experts from all the Member States, the Council shall decide whether or not a systematic examination for trichinosis in accordance with the first paragraph is necessary. In the case of a negative decision, the Council shall, at the same time, decide under which circumstances such examination is not necessary.(b) without prejudice to Article 5 of Directive 81/602/EEC, the animals or meat must have undergone a sampling examination for residues.This examination shall be carried out to check for both residues of substances having a pharmacological action and of the conversion products thereof and other substances transmitted to meat which are likely to be dangerous to human health.If the meat examined shows traces of residues in quantities which exceed the permitted tolerances, it must be excluded from intra-Community trade.These examinations for residues must be carried out in accordance with proven methods which are scientifically recognized, in particular those laid down in Community Directives or other international standards.It must be possible to assess the examination for residues using reference methods laid down in accordance with the procedure set out in Article 16 after the Scientific Veterinary Committee has expressed its opinion.In accordance with the same procedure, at least one reference laboratory must be designated in each Member State to carry out the examination for residues in the event of application of Articles 8 and 10.The Commission shall publish the reference methods and the list of reference laboratories in the Official Journal of the European Communities.2. Acting on a proposal from the Commission, and before 1 January 1985 the Council shall adopt:- the detailed arrangements for controls,- the tolerances for the substances referred to in the second subparagraph of paragraph 1 (b),- the frequency of sampling.In accordance with the same procedure, a decision may be taken to extend the examinations to substances other than those referred to in the second subparagraph of paragraph 1 (b).3. After consulting the Scientific Veterinary Committee and before 1 April 1984, the Commission will submit a report, together with suitable proposals, on microbiological controls in the hygienic production of fresh meat.Article 5Without prejudice to Directive 81/602/EEC, every Member State shall ensure that the following meat is not sent from its territory to that of another Member State:(a) Fresh meat from:(i) male pigs used for breeding,(ii) cryptorchid and hermaphrodite pigs,(iii) uncastrated male pigs with a carcase weight in excess of a limit to be fixed by the Council before 1 September 1983,unless it be meant to undergo one of the treatments provided for in Directive 77/99/EEC, and it bears a special mark to be decided in accordance with the procedure laid down in Article 16;(b) minced meat, meat cut up in a similar manner and mechanically recovered meat;(c) fresh meat:(i) from animals to which stilbenes or stil-bene derivatives, their salts or esters or thyrostatic substances have been administered, and meat containing residues of these substances,(ii) containing residues of other substances having a hormonal action, antibiotics, antimony, arsenic, pesticides, or other substances which are harmful or likely to make the consumption of fresh meat dangerous or harmful to human health, if such residues exceed the permitted level or, where no permitted level has been laid down, the quantity which has been scientifically proved to be safe and on which the Scientific Veterinary Committee has expressed its opinion;(d) fresh meat from animals to which substances likely to make the meat dangerous or harmful to human health have been administered and on which the Scientific Veterinary Committee has expressed its opinion;(e) fresh meat treated with ionizing or ultraviolet radiation or which has been marked with colorants other than those prescribed for the purposes of health marking in accordance with this Directive;(f) fresh meat from animals which have been found to have any form of tuberculosis whatsoever, and fresh meat from animals which after slaughter have been found to have any form of tuberculosis whatsoever or to be carrying one or more cysticerci bovis or cysticerci cellulosae, live or dead or, in the case of swine, to have trichinae;(g) fresh meat from animals slaughtered too young;(h) parts of the carcase of offal with traumatic lesions which occurred shortly before slaughter, malformations, contamination or changes as referred to in Article 3 (1) (A) (d);(i) heads of bovine animals, parts of the muscular or other tissues of the head, excluding tongues and brains;(j) meat from animals to which tenderizers have been administered;(k) blood which has not been obtained under the conditions of hygiene to be determined in accordance with the procedure laid down in Article 16;(l) fresh meat in pieces weighing less than 100 grams.Article 61. Countries of destination may, subject to compliance with the general provisions of the Treaty, grant to one or more exporting countries general authorizations or authorizations restricted to specific cases for the importation into their territory of:(i) fresh pigmeat which, in derogation from Article 4 (1), has not undergone an examination for trichinosis in accordance with paragraph 41 (D) of Chapter VII of Annex I,(ii) fresh pigmeat referred to in Article 5 (a) and intended for other uses,(iii) fresh meat referred to in Article 5 (b) and (i) to (1).Such products may not be dispatched unless this is done in accordance with Article 3 (1) and (3).2. When a country of destination grants a general authorization under paragraph 1, it shall forthwith inform the other Member States and the Commission thereof.3. The exporting countries shall take all measures necessary to ensure that the health certificate, a model for which is given in Annex II, mentions that use has been made of one of the possibilities provided for in paragraph 1.Article 71. Acting unanimously on a proposal from the Commission, the Council shall lay down before 31 December 1985 the additional requirements with which frozen meat must comply.Until the entry into force of these requirements, the Hellenic Republic is authorized, with due regard for the general provisions of the Treaty, to retain its national rules concerning frozen meat.2. The Hellenic Republic is authorized to maintain, subject to compliance with the general provisions of the Treaty, the controls regarding the meat of solipeds with a view to possible restrictions on the use of such meat.3. The Council, acting on a proposal from the Commission, shall adopt before 1 January 1985 the additional conditions concerning the hygienic production and the control of the meat referred to in Article 2 (c).Pending the entry into force of these provisions, the Member States shall be authorized to maintain their relevant national regulations, with due regard for the general provisions of the Treaty.Article 81. Each Member State shall draw up a list of the establishments approved by it, each establishment having a veterinary approval number. The Member States shall send this list to the other Member States and to the Commission.A Member State shall not approve an establishment unless compliance with this Directive is assured. The Member States shall withdraw approval if the conditions for approval cease to be fulfilled.If a check has been made in accordance with Article 9 the Member State concerned shall take account of the conclusions resulting therefrom. The other Member States and the Commission shall be informed of the withdrawal of approval.2. Inspection and supervision of approved establishments shall be carried out under the responsibility of the official veterinarian who may be assisted in purely material tasks by staff specially trained for the purpose. The official veterinarian must at all times have free access to all parts of establishments in order to ensure that this Directive is being complied with.The detailed rules governing this assistance shall be determined in accordance with the procedure laid down in Article 16.3. Where a Member State considers, in particular after carrying out a check or inspection provided for in Article 10 (1) and (2), that the provisions governing approval are not being, or have ceased to be, observed in an establishment in another Member State, it shall inform the competent central authority of that State accordingly. That authority shall take all necessary measures and notify the competent central authority of the first Member State of the decisions taken and the reasons for such decisions.If the first Member State fears that such measures have not been taken or are inadequate, the two Member States shall together seek ways and means of remedying the situation; if appropriate this may involve a visit. In the event of a dispute over the application of Article 4 (1), a solution shall be sought on the basis of a reference method determined in accordance with the procedure laid down in Article 16 and after the Scientific Veterinary Committee has delivered its opinion.The Member States concerned shall inform the Commission of disputes and of the solutions reached.If these Member States cannot reach agreement, they shall put the matter within seven working days before the Commission which shall instruct one or more veterinary experts to give an opinion.In the light of that opinion or of the opinion expressed in accordance with Article 9 (1), Member States may be authorized, under the procedure laid down in Article 15, to prohibit provisionally the introduction into their territory of fresh meat coming from that establishment.Such authorization may be withdrawn under the procedure laid down in Article 15, in the light of a further opinion delivered by one or more veterinary experts.The veterinary experts must be nationals of a Member State other than one of those involved in the dispute.The general rules for the application of this paragraph shall be adopted in accordance with the procedure set out in Article 16.Article 91. Veterinary experts from the Commission may, in so far as is necessary to ensure uniform application of the Directive, make on-the-spot checks; they may verify whether approved establishments are actually complying with this Directive, particularly with Chapters I, II and III of Annex I. The Commission shall inform the Member States of the results of the investigation.A Member State in whose territory a check is being carried out shall give all the necessary assistance to the experts in carrying out their duties.The general provisions for implementing this article shall be determined in accordance with the procedure laid down in Article 16.In accordance with the same procedure, a code shall be established containing the rules to be followed for the purpose of the checks provided for in this paragraph.2. Before 1 January 1988, the Council shall review this article on the basis of a report from the Commission, which may also submit proposals in this connection.Article 101. Without prejudice to Articles 6, 8 and 9, a country of destination may check that all consignments of fresh meat as defined in Article 2 of this Directive are accompanied by the prescribed health certificate.2. If irregularities are seriously suspected, the country of destination may carry out non-discriminatory inspections to check that the requirements of the Directive have been met.3. As a general rule, checks and inspections shall be carried out at the place of destination of the goods; they may be carried out at another suitable place instead, but always provided that in the latter case the place chosen interferes as little as possible with the routing of the goods.The checks and inspections referred to in paragraphs 1 and 2 may not unduly delay the passage of the goods and their placing on the market, or, cause delays which might adversely affect the quality of the meat.4. If, during an inspection carried out on the basis of paragraph 2, it is found that the meat does not comply with this Directive, the competent authority in the country of destination may give the consignor, the consignee or their representative the choice of whether the consignment is to be turned back or the meat used for other purposes, provided that health considerations permit this; if they do not, choices may include destruction of the meat. In any event, precautionary measures shall be taken to prevent improper use of such meat.5. (a) Such decisions, and the grounds for taking them, must be communicated to the consignor or his representative. Should such person so request, they must be communicated forthwith in writing, together with an indication of the channels of appeal provided for under current legislation, their forms and the time limits within which they are open;(b) if such decisions are based on the diagnosis of a contagious or infectious disease, or a deterioration dangerous to human health, they shall be communicated forthwith to the competent central authority of the producing Member State and to the Commission;(c) following this communication, appropriate measures may be taken in accordance with the procedure laid down in Article 16 in particular for the purpose of coordinating the measures taken in other Member States with regard to the fresh meat involved.6. Before 1 January 1988, the Council shall review this article on the basis of a report from the Commission, which may also submit proposals in this connection.Article 111. This Directive shall not affect any channels of appeal available under current legislation in the Member States against decisions taken by the competent authorities and provided for in this Directive.2. Each Member State shall grant consignors of meat, the marketing of which is prohibited pursuant to Article 10, the right to obtain the opinion of an expert. Each Member State shall ensure that, before the competent authorities take any other measures such as destroying the meat, the experts have an opportunity of determining whether the conditions of Article 10 (4) were in fact fulfilled.The expert must be a national of a Member State other than the exporting country or the country of destination.Acting on proposals from the Member States, the Commission shall draw up a list of the experts who may be instructed to formulate such opinions. After consulting the Member States, it shall lay down general rules to be applied, in particular as regards the procedure for formulating these opinions.Article 12Amendments to the Annexes to this Directive, in particular to adapt them to advances in technology, shall be decided by the Council acting by a qualified majority on a proposal from the Commission.Chapter VII will have to be amended in accordance with this procedure before 1 January 1985.Article 13In accordance with the procedure under Article 16, derogations from the second, third and fourth indents of paragraph 13 (c), and from paragraphs 24 and 41 (C) of Annex I may be granted, on request, to any Member State providing similar guarantees.These derogations shall fix health conditions which are at least equivalent to those of the said Annex.Article 14If Community provisions relating to the importation of fresh meat from third countries do not apply at the time when this Directive enters into force, then pending their becoming applicable, national provisions relating to imports from those countries shall not be more favourable than those governing intra-Community trade.Article 151. Where the procedure laid down in this article is to be used, matters shall without delay be referred by the chairman, either on his initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called "the Committee") set up by the Council Decision of 15 October 1968.2. Within the Committee, the votes of Member States shall be weighted as provided in Article 148 of the Treaty. The chairman shall not vote.3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within two days. Opinions shall be delivered by a majority of 45 votes.4. The Commission shall adopt the measures and implement them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority.If, within 15 working days from the date on which a matter was referred to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and implement them immediately, save where the Council decided against these measures by a simple majority.Article 161. Where the procedure laid down in this article is to be followed, the chairman shall without delay refer the matter, either on his own initiative or at the request of a Member State, to the Committee.2. Within the Committee, the votes of Member States shall be weighted as provided in Article 148 of the Treaty. The chairman shall not vote.3. The Commission representative shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a period to be determined by the chairman in keeping with the urgency of the question submitted for examination. Opinions shall be delivered by a majority of 45 votes.4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority.If, within three months from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided against these measures by a simple majority."2. Articles 10 and 11 shall become Articles 17 and 18.3. The Annexes shall be replaced by the Annexes to this Directive.Article 2Acting on a proposal from the Commission, and before 1 January 1985, the Council shall adopt Community regulations concerning inspection costs arising in connection with this Directive.Article 31. The Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1985 and shall forthwith inform the Commission thereof.2. Until implementation of Article 4 (2) and (3) of Directive 64/433/EEC and without prejudice to Article 8 of that Directive, the national regulations in force in the country of destination on the date of notification of this Directive, the arrangements concluded on that date by Member States with regard to the controls laid down in Article 4(1) (b), (2) and (3) of Directive 64/433/EEC and certifications concerning these controls shall remain applicable, with due regard for the general provisions of the Treaty.Article 4This Directive is addressed to the Member States.Done at Brussels, 7 February 1983.For the CouncilThe PresidentH.-J. Rohr[1] OJ No C 255, 7. 10. 1981, p. 2.[2] OJ No C 267, 11. 10. 1982, p. 51.[3] OJ No C 64, 15. 3. 1982, p. 26[4] OJ No 121, 29. 7. 1964, p. 2012/64.[5] OJ No L 186, 8. 7. 1981, p. 20[6] OJ No L 255, 18. 10. 1968, p. 23.--------------------------------------------------ANNEX IGENERAL CONDITIONS FOR THE APPROVAL OF ESTABLISHMENTSEstablishments must have at least:1. in rooms where fresh meat is produced, worked on or stored:(a) waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water; the water must be channelled towards drains fitted with gratings and traps to prevent odours. However, these establishments must have:- in the case of rooms referred to in paragraph 13 (d) and (f) of Chapter I, paragraph 14 (a) of Chapter II and paragraph 15 (a) of Chapter III, waterproof flooring which is easy to clean and disinfect, rotproof and laid in such a way as to facilitate the draining of water or, in the case of premises referred to in paragraph 15 (a), fitted with a device with which water may easily be removed,- in the case of rooms referred to in paragraph 16 (a) of Chapter III, waterproof and rotproof flooring;(b) smooth, durable, impermeable walls, with a light coloured, washable coating up to a height of at least two metres, and of at least three metres in slaughter-rooms; in chilling or refrigeration rooms and in stores the walls must be coated at least to storage height. Wall to floor junctions must be raunded or similarly finished except in the rooms referred to in Chapter III, paragraph 16 (a).However, the use of wooden walls in the rooms referred to in paragraph 16 of Chapter III does not constitute grounds for withdrawing approval provided they were built before 1 January 1983;(c) doors in hard-wearing, non-corrodible material and, if of wood, with a smooth and impermeable covering on both sides;(d) insulation materials which are rotproof and odourless;(e) adequate ventilation and if necessary good extraction of steam;(f) adequate natural or artificial lighting which does not distort colours;2. (a) as near as possible to the work stations, a sufficient number of facilities for cleaning and disinfecting hands and for cleaning tools with hot water. Taps must not be hand operable. For washing hands, these facilities must have hot and cold running water or water premixed to a suitable temperature, cleaning and disinfecting products and hand towels which can be used once only;(b) facilities for disinfecting tools, with hot water supplied at not less than 82 o C;3. appropriate arrangements for protection against pests such as insects, rodents, etc.;4. (a) instruments and working equipment such as cutting tables, tables with detachable cutting surfaces, containers, conveyor belts and saws, made of corrosion-resistant material, not liable to taint meat and easy to clean and disinfect. The use of wood is forbidden except in rooms where the only fresh meat stored is hygienically packaged fresh meat;(b) corrosion-resistant fittings and equipment meeting hygiene requirements for:- meat handling,- storing meat containers, in such a way that neither the meat nor the containers come into direct contact with the floor or walls;(c) facilities for the hygienic handling and protection of meat during loading and unloading;(d) special watertight non-corrodible containers, with lids and fasteners to prevent unauthorized persons from removing things from them, for keeping meat not intended for human consumption, or a lockable room for such meat and offal if the quantities are large enough to necessitate this or if the meat and offal is not removed or destroyed at the end of each working day; where such meat is removed through conduits, these should be so constructed and installed as to avoid any risk of contamination of the fresh meat;5. refrigeration equipment to keep the internal temperature of the meat at the levels required by this Directive. This equipment must include a drainage system linked to the waste water pipes which presents no risk of contamination of the meat;6. a pressurized supply of potable water within the meaning of Directive 80/778/EEC only; however, a non-potable water supply is authorized in exceptional cases for steam production, fire fighting and the cooling of refrigeration equipment, provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no risk of contamination of fresh meat. Non-potable water pipes must be clearly distinguished from those used for potable water;7. an adequate supply of hot potable water within the meaning of Directive 80/778/EEC;8. a waste water disposal system which meets hygiene requirements;9. an adequately equipped lockable room for the exclusive use of the veterinary service; or, in the case of stores referred to in paragraph 16 of Chapter III, suitable facilities;10. facilities enabling the veterinary inspections provided for in this Directive to be carried out efficiently at any time;11. an adequate number of changing rooms with smooth, waterproof, washable walls and floors, wash basins, showers and flush lavatories. The latter must not open directly onto the work rooms. The wash basins must have hot and cold running water or water premixed to a suitable temperature, materials for cleaning and disinfecting the hands and hand towels which can be used once only; the wash basin taps must not be hand-operable. There must be a sufficient number of such wash basins near the lavatories;12. a place and adequate facilities for cleaning and disinfecting means of transport. This place and these facilities are not compulsory if provisions exist requiring that means of transport be cleaned and disinfected at officially authorized facilities.CHAPTER ISPECIAL CONDITIONS FOR THE APPROVAL OF SLAUGHTERHOUSES13. Beyond the general requirements slaughterhouses must have at least:(a) adequate lairage or, climate permitting, waiting pens for the animals; walls and floors must be durable, impermeable and easy to clean and disinfect; these facilities must be equipped for watering the animals, and for feeding them if necessary, and have a suitable drainage system for draining off liquids towards drains fitted with traps and gratings;(b) slaughter premises large enough for work to be carried out satisfactorily; in slaughter premises where both pigs and other animal species are slaughtered, a special place must be provided for slaughtering pigs; however, such special place is not essential if the slaughter of pigs and that of other animals take place at different times; but in such cases scalding, depilation, scraping and singeing must be carried out in special places which are clearly separated from the slaughter line either by an open space of at least five metres or by a partition at least three metres high;(c) separate rooms sufficiently large and exclusively reserved for:- emptying and cleaning stomachs and intestines,- dressing guts and tripe if this is carried out in the slaughterhouse,- preparing and cleaning offal other than that mentioned in the preceding indents, including a separate place for storing heads at a sufficient distance from other offal, if these operations are carried out in the slaughterhouse and do not take place on the slaughter line,- the storage of hides, horns, hooves and pigs' bristles in the event of these not being removed from the slaughterhouse on the day of slaughter;(d) a separate place for packaging offal if this is done in the slaughterhouse;(e) lockable premises or, climate permitting, pens for sick or suspect animals; lockable premises reserved for the slaughter of such animals, the storage of detained meat and the storage of seized meat. Premises reserved for the slaughter of these animals are not essential in an approved establishment where the rules of the Member State forbid the slaughter of these animals on the same day as that of animals whose meat is intended for intra-Community trade, or require that they be slaughtered after completion of the slaughter of animals whose meat is intended for intra-Community trade, and that steps be taken to prevent contamination of such meat. In this case the premises must be specially cleaned and disinfected under official supervision before being used again for slaughtering animals for intra-Community trade, or steps must be taken to ensure that these animals are not slaughtered in the approved establishment but in separate premises specially designated for this purpose;(f) sufficiently large chilling or refrigerating rooms equipped with corrosion-resistant fittings designed to prevent the fresh meat coming into contact with the floor or the walls when it is being moved or held;(g) means of controlling access to and exit from the slaughterhouse;(h) a clear separation between the soiled and clean parts of the building so as to protect the latter from contamination;(i) equipment such that, after stunning, dressing can be carried out as far as possible on the suspended animal; under no circumstances may the suspended animal come into contact with the floor during dressing;(j) an overhead system of rails for the further handling of meat;(k) if dung is stored in the slaughterhouse precincts, a special section for such dung;(l) a room suitably equipped for carrying out an examination for trichinella where such test is carried out in the establishment.CHAPTER IISPECIAL CONDITIONS FOR THE APPROVAL OF CUTTING PLANTS14. Beyond the general requirements, cutting plants must have at least:(a) chilling or refrigerating rooms large enough for meat preservation, and, where packaged meat is stored in the establishment, a separate such room for packaged meat;(b) a room for cutting and boning and wrapping equipped with a recording thermometer or recording telethermometer;(c) a room for packaging, unless the conditions provided for in paragraph 62 of Chapter XI are fulfilled;(d) a room for the storage of packaging and wrapping materials.CHAPTER IIISPECIAL CONDITIONS FOR THE APPROVAL OF STORES15. In addition to the general requirements, stores in which fresh meat is stored in accordance with the first indent of paragraph 65 of Chapter XIII must have at least:(a) sufficiently large chilling and refrigeration rooms, which are easy to clean and in which fresh meat can be stored at the temperatures provided for under the first indent of paragraph 65;(b) a recording thermometer or recording telethermometer in each storage area.16. In addition to the general requirements, stores in which fresh meat is stored in accordance with the second indent of paragraph 65 of Chapter XIII must have at least:(a) sufficiently large rooms, which are easy to clean and in which fresh meat can be stored at the temperatures provided for in the second indent of paragraph 65;(b) a recording thermometer or recording telethermometer in each storage area.CHAPTER IVHYGIENE OF THE STAFF, PREMISES AND EQUIPMENT IN THE ESTABLISHMENTS17. Absolute cleanliness shall be required of staff, premises and equipment:(a) staff must in particular wear clean working clothes and headgear and, where necessary, a neck shield. Staff engaged in slaughtering animals or working on or handling meat must wash and disinfect their hands several times during the working day and each time work is resumed. Persons who have been in contact with sick animals or infected meat must immediately afterwards carefully wash their hands and arms with hot water and then disinfect them. Smoking is forbidden in work rooms and store rooms;(b) no animal may enter the establishments except, in the case of slaughterhouses, animals for slaughter, and with reference to the precincts of these slaughterhouses, animals necessary for their operation. Rodents, insects and other vermin must be systematically destroyed;(c) equipment and instruments used for working on meat shall be kept clean and in a good state of repair. They shall be carefully cleaned and disinfected several times during the working day, at the end of the day's work and before being re-used when they have been soiled.18. Premises, instruments and working equipment must not be used for purposes other than working on fresh meat. This requirement shall not apply to transport equipment used in the rooms referred to in paragraph 16 (a) of Chapter III when the meat is packaged. Meat cutting instruments must be used solely for cutting meat.19. Meat and meat containers must not come into direct contact with the floor.20. Potable water must be used for all purposes; however, non-potable water may be used in exceptional cases for steam production provided that the pipes installed for this purpose preclude the use of this water for other purposes and present no danger of contamination of fresh meat. In addition, non-potable water may be used in exceptional cases for cooling refrigeration equipment. Non-potable water pipes must be clearly distinguished from pipes used for potable water.21. The spreading of sawdust or any other similar substance on the floor of the workrooms and fresh meat storage rooms is prohibited.22. Detergents, disinfectants and similar substances must be used in such a way that instruments, working equipment and fresh meat are not adversely affected. Their use must be followed by thorough rinsing of such instruments and working equipment with potable water.23. Persons likely to contaminate meat are prohibited from working on it and handling it.24. A medical certificate must be required from any person working on meat. It must attest that there is no impediment to such employment, it must be renewed annually and each time the official veterinarian so requests; it must be kept at the disposal of the latter.CHAPTER V"ANTE MORTEM" HEALTH INSPECTION25. Animals must undergo ante mortem inspection on the day of their arrival at the slaughterhouse. The inspection must be repeated immediately before slaughter if the animal has been in the lairage overnight.26. The official veterinarian must make the ante mortem inspection in accordance with professional rules and under suitable lighting.27. The inspection must determine:(a) whether the animals are suffering from a disease which is communicable to humans and animals or whether they show symptoms or are in a general condition such as to indicate that such a disease may occur;(b) whether they show symptoms of disease or of a disorder of their general condition which is likely to make their meat unfit for human consumption; attention must also be paid to any signs that the animals have had substances with pharmacological effects administered to them or have consumed any other substances which may make their meat harmful to human health;(c) whether they are tired, agitated or injured.28. Animals may not be slaughtered if:(a) they show any of the signs or symptoms referred to in paragraph 27 (a) and (b);(b) they have not been rested for an adequate period which, for tired or agitated animals, must not be less than 24 hours unless the official veterinarian decides otherwise for the purposes of intra-Community trade;(c) any form of tuberculosis has been detected in them.CHAPTER VISLAUGHTER AND CUTTING HYGIENE29. Slaughter animals brought into slaughter premises must be slaughtered immediately and bleeding, flaying or removing the bristles, dressing and evisceration must be carried out in a way which avoids any contamination of the meat.30. Bleeding must be complete; blood intended for human consumption must be collected in absolutely clean containers. It must not be stirred by hand, only with instruments which meet hygiene requirements.31. Immediate and complete flaying is compulsory, except for pigs. When not flayed, pigs must have their bristles removed immediately, debristling agents may be used for this operation, provided that the pigs are thoroughly rinsed afterwards with potable water.32. Evisceration must be carried out immediately and completed not later than 45 minutes after stunning or, in the case of ritual slaughter, half an hour after bleeding. The lungs, heart, liver, kidney, spleen and mediastinum may either be detached or left attached to the carcase by their natural connections. If detached, they must be numbered or identified in some way to enable them to be recognized as belonging to a given carcase; this also applies to the head, tongue, digestive tract and any other part of the animal required for inspection. The above- mentioned parts must remain near the carcase until the inspection is complete. For all species the kidneys must be removed from their fatty covering; in the case of bovine animals and swine and solipeds the peri-renal capsule must also be removed.33. Implements must not be left in the meat; cleansing of meat by wiping with a cloth or other materials and inflation, are prohibited. However, inflation of an organ may be authorized for ritual purposes, provided that the inflated organ is withdrawn from intra-Community trade.34. Carcases of solipeds, pigs over four weeks old and bovine animals over six months old must be submitted for inspection split lengthwise into half carcases down the spinal column. If the inspection so necessitates, the official veterinarian may require any head or any carcase to be split lengthwise.35. Carcases must not be cut up, nor any part of a slaughtered animal be removed or treated before the inspection has been completed.36. Detained or seized meat, stomachs, intestines and inedible by-products must be places as soon as possible in special facilities.37. If the blood or the offal of several animals is collected in the same container before the completion of the post mortem inspection, the entire contents must be excluded from intra-Community trade if the carcase of one of the animals concerned has been declared unfit for human consumption.CHAPTER VII"POST MORTEM" HEALTH INSPECTION38. All parts of the animal, including the blood, must be inspected immediately after slaughter to ensure that the meat is fit for human consumption.39. The post mortem inspection must include:(a) visual inspection of the slaughtered animal, in particular the organs referred to in (b);(b) palpation of certain organs, in particular the lungs, liver, spleen, tongue and certain lymph nodes and, depending on the conclusions reached by the official veterinarian, the uterus and udder;(c) incision of certain organs and lymph nodes; if visual inspection or palpation of certain organs indicate the animal has lesions which can contaminate the carcases, equipment, staff or work premises, these organs must not be incised in the slaughter-room or any other part of the establishment where fresh meat might be contaminated;(d) investigation of anomalies in consistency, colour, smell and, where appropriate, taste;(e) where necessary, laboratory tests in particular for the substances referred to in Article 4 (l)(b).40. The official veterinarian must examine in particular:(a) the colour of the blood, its coagulation properties and the possible presence of foreign bodies in the blood;(b) the head, throat, retro-pharyngeal submaxillary and parotid lymph nodes (Lnn. retro-pharyngiales mandibulares and parotidei) and the tonsils, the tongue having been freed to permit a detailed inspection of the mouth and the fauces. In the case of bovine animals and swine the tonsils must be removed after inspection;(c) the lungs, trachea, oesophagus, bronchial and mediastinal lymph nodes (Lnn. bifurcationes, eparteriales and mediastinales), the trachea and the main branches of the bronchi having been opened lengthwise and the lungs having been incised in their posterior third, perpendicular to their main axes;(d) the pericardium and the heart, the latter being incised lengthwise so as to open the ventricles and to cut through the inter-ventricular septum;(e) the diaphragm;(f) the liver, the gall-bladder, and the bile ducts and the hepatic and pancreatic lymph nodes (Lnn. portales);(g) the gastro-intestinal tract, the mesentery, the gastric and mesenteric lymph nodes (Lnn. gastrici mesenterici, craniales and caudales);(h) the spleen;(i) the kidneys and their lymph nodes (Lnn. renales) and the bladder;(j) the pleura and peritoneum;(k) the genital organs; in cows, the uterus must be opened by a lengthwise incision, except when it is excluded from human consumption; in boars and bulls the superficial inguinal lymph nodes (Lm. inguinales superficiales);(1) the udder and its lymph nodes (Lnn. supramammarii); in cows, the udder must be opened by a long, deep incision as far as the lactiferous sinuses (sinus galactophores), except when it is excluded from human consumption;(m) the umbilical region and joints of young animals; in case of doubt, the umbilical region must be incised and the joints opened.The lymph nodes referred to above must be systematically subjected to multiple incisions and a visual examination.In case of doubt, the following lymph nodes must also be incised in the same way: superficial cervical, prescapular (Lnn. cervales superficiales), axillaries (Lnn. axillares proprii et pri-mae costae), substernal (Lnn. sternales craniales), deep cervical (Lnn. cervicales profundi), costocervical (Lnn. costocervicales), popliteal (Lnn. poplitei), precrural (Lnn. subiliaci), ischiatic (Lnn. ischiatici), iliac and sublumbar (Lnn. iliaci et lumbales), superficial inguinal (Lm. inguinales superficiales). In sheep and goats, the opening of the heart, the freeing of the tongue, the incision of the lungs and bronchi and incision of the lymph nodes is only necessary in case of doubt but these organs and lymph nodes must be examined.In the case of pigs, incision of the lymph nodes of the head, except for the sub-maxillary lymph node, and incision of the lymph nodes of the lungs and gastro-intestinal tract, and of the renal lymph nodes, is only necessary in case of doubt but these organs and lymph nodes must be examined. The incision of the lungs provided for in subparagraph (c) is not necessary where the lungs are excluded from human consumption.41. In addition, the official veterinarian must systematically carry out:A. An investigation for cysticercosis:(a) in bovine animals over six weeks old; this investigation must include examination of:- the tongue, the musculature of which must be incised lengthwise on the lower surface, without damaging the organ excessively,- the oesophagus, which must be freed from the trachea,- the heart, which, in addition to the incision provided for in paragraph 40 (d), must be split from two opposite points from the auricles to the apex,- the external masseters, in which two incisions must be made parallel to the mandible,- the internal masseters (internal pterygoid muscles) which must be incised along one plane,- the diaphragm, the muscular part of which must be freed from the serous part, except in the case of calves,- the muscular surfaces of the carcase which are directly visible;(b) in swine; this investigation must include examination of the directly visible muscular surfaces, in particular the thigh muscles, the abdominal wall, the psoas muscles freed from fatty tissue, the pillars of the diaphragm, the intercostal muscles, the heart, tongue and larynx.B. An investigation for distomatosis in bovine animals, sheep and goats by means of incisions on the gastric surface of the liver to examine the bile ducts and in bovine animals by means of a deep incision at the base of the caudate lobe.C. An investigation for glanders in solipeds by means of careful examination of mucous membranes from the trachea, larynx, nasal cavities, sinuses and their ramifications, after splitting the head in the median plane and excision of the nasal septum.However, this examination may be replaced by alternative examinations in accordance with the procedure laid down in Article 16.D. Fresh meat from swine which contains skeletal muscles (striated muscles) must undergo an investigation for trichinosis under the supervision and the responsibility of the official veterinarian.This investigation must be carried out in accordance with proven methods which are scientifically recognized, in particular methods which are defined in Community Directives or in other international standards.The results must be assessed using a reference method fixed in accordance with the procedure laid down in Article 16 and after the Scientific Veterinary Committee has delivered its opinion; the reliability of the method must be at least as great as that of the trichinoscopy provided for in paragraph 1 of Annex I to Directive 77/96/EEC.The Commission must publish the reference method in the Official Journal of the European Communities.CHAPTER VIIIREQUIREMENTS FOR MEAT INTENDED FOR CUTTING42. Cutting into pieces smaller than those referred to in Article 3 (1) (A) or de-boning is authorized in cutting plants only.43. The operator of the plant or his agent must facilitate operations for supervising the plant, in particular any handling which is considered necessary, and must place the necessary facilities at the disposal of the supervisory service; in particular, he must be able on request to make known to the official veterinarian responsible for supervision from where the meat brought into his cutting plant has come.44. Meat which does not fulfil the requirements of Article 3 (l)(B)(b) may not be placed in approved cutting plants unless placed in special storage areas; it must be cut up in other places or at other times than meat which does fulfil those requirements. The official veterinarian must at all times have access to all storage rooms and work rooms in order to ensure that the above provisions are rigorously observed.45. (a) Fresh meat must be brought into the rooms provided for in paragraph 14 (b) of Chapter II progressively as needed. As soon as it is cut and where appropriate packaged, the meat must be transferred to the relevant room referred to in paragraph 14 (a) of Chapter II.(b) During cutting, boning, wrapping and packaging the internal temperature of the meat must be kept at a constant + 7o C or less. During cutting, the temperature of the cutting room must not exceed + 12 oC.(c) By way of derogation from paragraphs (a) and (b), meat may be cut while warm. In that event, the meat must be transferred directly from the slaughter premises to the cutting room. In addition, the slaughter premises and the cutting room must be located in the same group of buildings and sufficiently near to each other for the meat to be transferred in a single operation, and cutting must be carried out immediately after transfer. As soon as it is cut, and where appropriate packaged, it must be transferred to an appropriate chilling room.(d) Cutting must be carried out in such a way as to avoid any soiling of the meat. Splinters of bone and clots of blood must be removed. Meat obtained from cutting and not intended for human consumption must be collected in the facilities referred to in paragraph 4 (d) as it is cut.CHAPTER IXHEALTH CONTROL OF CUT MEAT AND STORED MEAT46. Approved cutting plants and approved cold stores must be supervised by an official veterinarian. The latter must be notified in good time before the cutting of meat intended for intra-Community trade.47. Supervision by the official veterinarian must include the following tasks:- supervision of the entry and exit of fresh meat,- health inspection of fresh meat held in the establishments referred to in paragraph 46 and intended for intra-Community trade,- health inspection of fresh meat intended for intra-Community trade, prior to cutting and when it leaves the establishments referred in paragraph 46,- drawing up and issuing the documents provided for in Article 3 (1) (A) (f) and in paragraph 54 of Chapter X,- supervision of the cleanliness of the premises, facilities and instruments provided for in Chapter IV, and of staff hygiene, including their clothing,- all sampling necessary for laboratory tests, for example those to detect the presence of harmful germs, additives or other unauthorized chemical substances. The results of such tests must be recorded in a register,- any other supervision which the veterinarian considers necessary for ensuring compliance with this Directive.CHAPTER XHEALTH MARKING48. Health marking must be carried out under the responsibility of the official veterinarian. For this purpose, he shall keep and maintain:(a) the instruments intended for meat health marking which he may hand over to assistants only at the time of marking and for the length of time required for this purpose;(b) the labels and wrapping material when marked as provided for in this chapter. The labels and wrapping material shall be given to the assistants at the time when they are to be used and in the required number.49. The health mark must be:(a) either an oval mark at least 6,5 cm wide by 4,5 cm high bearing the following information in perfectly legible characters:- on the upper part, the initials of the consigning country in capitals (i.e. one of the following):B/D/DK/F/GR/IRL/I/L/NL/UK,followed by the veterinary approval number of the establishment,- on the lower part, one of the following sets of initials: CEE, EEG, EWG, EÃF, EEC or EOK;(b) or an oval mark at least 6,5 cm wide by 4,5 cm high, bearing the following information in perfectly legible characters:- on the upper part, the name of the consigning country in capitals,- in the centre, the veterinary approval number of the establishment,- on the lower part, one of the following sets of initials: CEE, EEG, EWG, EÃF, EEC or EOK.The letters must be at least 0,8 cm high and the figures at least 1 cm high.The health mark may, in addition, include an indication of the official veterinarian who carried out the health inspection of the meat.50. Carcases must be stamped in ink or hot-branded in accordance with paragraph 49:- those weighing more than 65 kilograms must be marked on each half-carcase, in the following places at least: external surface of the thighs, loins, back, breast and shoulder,- other carcases must be marked in at least four places, on the shoulders and on the external surface of the thighs.51. The livers of bovine animals, swine and solipeds must be hot-branded accordance with paragraph 49.All other offal must be stamped in ink or hot-branded in accordance with paragraph 49 unless wrapped or packaged and marked in accordance with paragraphs 54 and 55.52. Cuts obtained in the cutting plants from officially marked carcases must be stamped in ink or hot-branded in accordance with paragraph 49, unless they are wrapped or packaged.53. Packaging must always be marked in accordance with paragraph 54.54. Packaged cut meat and packaged offal referred to in paragraphs 51 and 52 must bear a health mark in accordance with paragraph 49 the mark must include the veterinary approval number of the cutting plant instead of that of the slaughterhouse. The mark must be applied to a label fixed to the packaging, or printed on the packaging, in such a way that it is destroyed when the packaging is opened; the label must also show a serial number, unless the competent central authority decides that this is optional for the purpose of intra-Community trade. However, when cut meat or offal is wrapped in accordance with paragraph 61 of Chapter XI, the label referred to above may be fixed to the wrapping. In the case of offal packaged in a slaughterhouse, the number included in the mark must be that of the slaughterhouse concerned.55. In addition to the requirements of paragraph 54, where fresh meat is wrapped in commercial portions intended for direct sale to the consumer, a reproduction of the health mark required under paragraph 49 (a) must also be printed on the wrapping or on a label affixed to the wrapping. The mark must include the veterinary approval number of the cutting plant instead of that of the slaughterhouse. The dimension requirements of paragraph 49 need not apply to the mark required under this paragraph. However, in the case of offal wrapped in a slaughterhouse, the number included in the mark must be that of the slaughterhouse concerned.56. Meat from solipeds and its packaging must bear a special mark, to be determined in accordance with the procedure laid down in Article 16.57. The colorants which may be used for marking fresh meat shall be decided in accordance with the procedure laid down in Article 16. Until such time as that decision is taken, only methyl violet may be used for this purpose.CHAPTER XIWRAPPING AND PACKAGING OF FRESH MEAT58. (a) Packaging (for example packing cases, paperboard boxes) must fulfil all rules of hygiene, and in particular:- must not alter the organoleptic characteristics of the meat,- must not be capable of transmitting to the meat substances harmful to human health,- must be strong enough to ensure effective protection of the meat during transportation and handling.(b) Packaging must not be re-used for meat unless made of corrosion-resistant materials, which are easy to clean and have been previously cleaned and disinfected.59. Where fresh cut meat or offal is wrapped, this operation must be carried out immediately after cutting and in accordance with hygiene requirements.With the exception of cuts of solid outer pig fat and belly, cut meat and offal must in all cases be provided with a protective wrapping unless it is suspended throughout its transport.Such wrapping must be transparent and colourless and must also fulfil the conditions of the first and second indents of paragraph 58 (a); it may not be used again for wrapping meat.60. Wrapped meat must be packaged.61. However, when wrapping fulfils all the protective conditions of packaging it need not be transparent and colourless and placing in a second container is not necessary provided the other conditions of paragraph 58 are fulfilled.62. Cutting, boning, wrapping and packaging operations may take place in the same room subject to the following conditions:(a) the room must be sufficiently large and so arranged that the hygiene of the operation is assured;(b) the packaging and wrapping must be enclosed in a sealed protective cover immediately after manufacture; this cover must be protected from damage during transport to the establishment and stored under hygienic conditions in a separate room in the establishment;(c) the rooms for storing packaging material must be dust- and vermin-free and have no air connection with rooms containing substances which might contaminate fresh meat. Packaging must not be stored on the floor;(d) packaging must be assembled under hygienic conditions before being brought into the room;(e) packaging must be hygienically brought into the room and used without delay. It must not be handled by staff handling fresh meat;(f) immediately after packaging the meat must be placed in the storage rooms provided.63. The packaging referred to in this chapter may contain only cut meat from the same animal species.CHAPTER XIIHEALTH CERTIFICATE64. The original copy of the health certificate which must accompany meat during transportation to the country of destination must be issued by an official veterinarian at the time of loading.The certificate must correspond in form and content to the model in Annex II, and be expressed in the official language or languages of the country of destination at least. It must be drawn up on a single sheet of paper.CHAPTER XIIISTORAGE65. - Fresh meat must be chilled immediately after the post mortem inspection and kept at a constant internal temperature of not more than + 7 oC for carcases and cuts and + 3 oC for offal.- Fresh meat for freezing must, after slaughter and the subsequent stabilization period, undergo rapid freezing. The frozen meat must be stored at a temperature of  12 oC or colder.66. No other product which may affect the hygiene of the meat or contaminate it may be stored in the rooms referred to in paragraphs 15 and 16 of Chapter III unless the meat is packaged and stored separately.67. The storage temperature of the storage rooms referred to in paragraphs 15 and 16 of Chapter III must be recorded.CHAPTER XIVTRANSPORT68. Fresh meat must be transported in sealed means of transport, designed and equipped in such a way that the temperatures specified in Chapter XIII are maintained throughout transportation.When meat is transported from a slaughterhouse to a cutting plant in the same Member State, sealing is not required.69. Means of transport intended for transporting such meat must meet the following requirements:(a) their inside surfaces or any other part which may come into contact with the meat must be of corrosion-resistant material which cannot affect the organoleptic characteristics of the meat or render the meat harmful to human health; these surfaces must be smooth and easy to clean and disinfect;(b) they must be provided with efficient devices for protecting the meat against insects and dust and be watertight;(c) for transporting carcases, half-carcases or quarters and unpackaged cut meat, they must be equipped with corrosion-resistant fittings for suspending the meat fixed at a height such that the meat cannot touch the floor; this provision shall not apply to frozen meat in hygienic packaging. In the case of transport by air, however, fittings for suspending the meat are not required provided that suitable corrosion-resistant facilities are provided for hygienically loading, holding and unloading the meat.70. Means of transport intended for transporting meat may in no case be used for transporting live animals or any product likely to affect or contaminate meat.71. No other product likely to affect the hygiene of the meat or to contaminate it may be transported at the same time as the meat in the same means of transport unless appropriate precautions are taken. In addition, stomachs may not be transported therein unless scalded or cleaned, nor heads and feet unless they are skinned or scalded and depilated.72. Fresh meat may not be transported in a vehicle or container which is not clean and has not been disinfected.73. Carcases, half-carcases and quarters, excluding frozen meat packaged in accordance with hygiene requirements, must be suspended throughout transport except in the case of air transport in accordance with paragraph 69 (c).Other cuts and offal must be suspended or placed on supports if not packaged or contained in corrosion-resistant containers. Such supports, packaging or containers must meet hygiene requirements and, in particular as regards packaging, the provisions of this Directive. The viscera must always be transported in strong waterproof and greaseproof packaging which may only be re-used after cleaning and disinfection.74. The official veterinarian must, ensure before dispatch that transport vehicles or containers and loading conditions meet the hygiene requirements of this chapter.--------------------------------------------------ANNEX IISPECIMEN+++++ TIFF ++++++++++ TIFF +++++--------------------------------------------------